EXHIBIT 10.3


 
PERFORMANCE RESTRICTED STOCK UNIT AWARD NOTICE


Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc.
2004 Long-Term Incentive Plan (the “Plan”), you have been granted Performance
Restricted Stock Units (Performance RSUs).  The general terms of this grant of
Performance RSUs are outlined below.


Grant Date:
     January 17, 2014
Performance Period:
     January 1, 2014 – December 31, 2017
Target Number of Performance RSUs:
 
     XXXX
Performance Measure:
     Net Sales
Vesting :
     As Per Performance Schedule



The actual number of Performance RSUs that will vest is based on achieving the
level of Net Sales during each of the four years in the Performance Period as
follows:


Performance Period
 Consolidated Net Sales
 
Vesting %
 
Vesting Date
2014
> $ XXXX
     25%            
May 8, 2015
2015
> $ XXXX
    25%          
May 8, 2016
2016
> $ XXXX
    25%          
May 8, 2017
2017
> $ XXXX
    25%          
May 8, 2018





Each Performance RSU is equivalent to one share of common stock upon vesting.


Until vested, the units represented by this award are not entitled to receive
cash dividends and do not have the right to vote. This award will vest
immediately upon a change in control, death or disability as defined in Section
2 of the Plan.  If you leave Havertys, other than in the case of death or
disability, unvested awards are forfeited.  Please consult the 2004 Long-Term
Incentive Plan Prospectus for a complete understanding of Havertys’ equity award
program.


This is a summary of the award.  The grant agreement and Plan Prospectus are the
authoritative source for all questions on awards made under the Plan.